Title: To George Washington from Tobias Lear, 18 December 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] Decr 18th 1795
          
          Since I had the honor of addressing you last, the Potomac bill has passed the House of Representatives of this State by a majority of ten, and there was no doubt of its passing the Senate. But until this is known the directors cannot act in any engagements.
          I saw Mr Charles Lee yesterday, who gave encouragement that the application to the legislature of Virginia would be successful as it was coupled with a similar application from the James River Company which would be the means of uniting the two interests in support of the petitions. As soon as an[y]thing is decided on the subject I shall have the honor to write to you further. Fanny and the Children are well & unite with me in every respectful & affectionate sentiment for your good Mrs Washington & yourself. With the most affectionate & respectful attachment, I have

the honor to be, my dear Sir, Your sincere & invariable friend & most Grateful servt
          
            Tobias Lear
          
          
            P.S. I am almost ashamed to beg your excuse for this hurried scrawl; but I am so much engaged at this moment in writing by the mail, that I may not be correct in this.
          
        